DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/06/2021 has been entered. 

Response to Amendment
Amendments submitted on 05/06/2021 have been entered.  Claims 1-3 have been amended.  Therefore, claims 1-25 are now pending in the present application.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 7-12, 17-19 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (6,247,548 B1) in view of Li (US 6,178,367 B1).
Regarding claim 1, Hayashi et al. discloses a brake system (note the brake system in fig. 2) comprising:
a driving part having a brake actuator (note motor 31 and col. 24, line 35 to col. 25, line 7) driven by electric power of a human-powered vehicle; and
an electronic controller (101) operatively coupled to the driving part to adjust the braking force applied to the rotary body in accordance with a rotational state of the rotary-body (note motor 31 and col. 24, line 35 to col. 25, line 7),

Hayashi et al. discloses all claimed limitations as set forth above but lacks the brake actuator to be a brake caliper as recited in the claim.  However, Li discloses a brake system for motor-driven vehicle comprising a brake caliper (note the brake caliper in figs. 8-9; also note col. 3, lines 41-56).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to brake actuator of Hayashi et al. to be a brake caliper as taught by Li will provide more reliable and efficient braking.  
Regarding claim 2, Hayashi et al. discloses a brake system (note the brake system in fig. 2) comprising:
a driving part driven (note motor 31 and col. 24, line 35 to col. 25, line 7) by electric power to adjust a braking force applied to brake a rotary body of a human-powered vehicle: and
an electronic controller (101) operatively coupled to the driving part to adjust the braking force applied to the rotary- body in accordance with a rotational state of the rotary body (note motor 31 and col. 24, line 35 to col. 25, line 7),
the electronic controller having a plurality- of control modes (note the various control modes shown in figs. 43 and 45) including a first mode (note the application of the brake by the motor shown in fig. 45 and also note col. 24, line 35 to col. 25, line 7) that drives the driving part in accordance with a user operation and a second mode (note the modes when the motor is turned off a shown in fig. 45) that maintains the driving part in a standby state regardless of the 
Hayashi et al. discloses all claimed limitations as set forth above but lacks the brake actuator to be a brake caliper as recited in the claim.  However, Li discloses a brake system for motor-driven vehicle comprising a brake caliper (note the brake caliper in figs. 8-9; also note col. 3, lines 41-56).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to brake actuator of Hayashi et al. to be a brake caliper as taught by Li will provide more reliable and efficient braking.  
Regarding claim 3, Hayashi et al. discloses a brake system (note the brake system in fig. 2) comprising:
a driving part driven (note motor 31 and col. 24, line 35 to col. 25, line 7) by electric power to adjust a braking force applied to brake a rotary body of a human-powered vehicle: and
an electronic controller (101) operatively coupled to the driving part to adjust the braking force applied to the rotary- body in accordance with a rotational state of the rotary body (note motor 31 and col. 24, line 35 to col. 25, line 7),
the electronic controller having a plurality of control modes (note the various control modes shown in figs. 43 and 45) including a first mode and a second mode that controls the driving part so that power consumption is less than the first mode (note the reduction of the power consumption among various states in col. 3, lines 3-14), and the electronic controller being configured to switch the plurality of control modes based on setting information related to an input to the human-powered vehicle (note figs. 43 and 45).
Hayashi et al. discloses all claimed limitations as set forth above but lacks the brake actuator to be a brake caliper as recited in the claim.  However, Li discloses a brake system for motor-driven vehicle comprising a brake caliper (note the brake caliper in figs. 8-9; also note col. 
Re-claim 7, Hayashi et al. discloses the setting information includes second information related to rotation of the rotary body (note col. 26, lines 39-49).
Re-claim 8, Hayashi et al. discloses upon the electronic controller determining a non-rotated state of the rotary body exceeds a predetermined time in the first mode, the electronic controller is configured to switch from the first mode to the second mode (note the system operations due to the wheel rotation speed in figs. 42-45).
Re-claim 9, Hayashi et al. discloses upon the electronic controller determining the rotary body rotates in the second mode, the electronic controller is configured to switch from the second mode to die first mode (note the system operations due to the wheel rotation speed in figs. 42-45).
Re-claim 10, Hayashi et al. discloses the setting information includes third information related to rotation of a crank to which human driving force is input (note figs. 12-13, 39 and 42-44).
Re-claim 11, Hayashi et al. discloses upon the electronic controller determining a non-rotated state of die crank exceeds a predetermined time in the first mode, the electronic controller is configured to switch from the first mode to the second mode (note the switching of modes due to the crank rotation time period in col. 20, line 12-28).
Re-claim 12, Hayashi et al. discloses upon on the electronic controller determining the crank rotates in the second mode, die electronic controller is configured to switch from the second mode to the first mode (note the switching of modes due to the crank rotation time period in col. 20, line 12-28).
Re-claim 17, Hayashi et al. discloses the setting information includes fifth information related to an operated state of an operation unit that is manually operated to drive the driving 
Re-claim 18, Hayashi et al. discloses upon the electronic controller determining a non-operated state during which the operation unit is not operated exceeds a predetermined time in the first mode, the electronic controller is configured to switch from the first mode to the second mode (note the modes where the rider can manually operate the bicycle without any help of the electric braking assist as shown in figs. 43-44).
Re-claim 19, Hayashi et al. discloses upon the electronic controller determining the operation unit is operated in the second mode, the electronic controller is configured to switch from the second mode to the first mode (note the modes where the rider can manually operate the bicycle without any help of the electric driving assist as shown in figs. 43-44).
Re-claim 23, Hayashi et al. discloses the setting information includes seventh information related to activation and deactivation of a switch (note the modes when the brake application is activated and deactivated in figs. 42-45) connected to the brake system.
Re-claim 24, Hayashi et al. discloses upon the electronic controller determining the switch is deactivated in the first mode, the electronic controller is configured to switch from the first mode to the second mode (note the modes when the brake application is activated and deactivated in figs. 42-45).
Re-claim 25, Hayashi et al. discloses upon the electronic controller determining the switch is activated in the second mode, the electronic controller is configured to switch from the second mode to the first mode (note the modes when the brake application is activated and deactivated in figs. 42-45).



Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (6,247,548 B1) in view of Li (US 6,178,367 B1), and further in view of Jordan et al. (US 2014/0102237 A1).
Regarding claims 4-6, as set forth above, Hayashi et al. discloses the setting information of the human-powered to operate a driving unit (note figs. 42-44) but fails to disclose the setting information including information related to vibration of the human-powered vehicle as recited in the claims.  However, Jordan et al. discloses a similar type of vehicle comprising a brake assembly configured to operate based on information related to vibration of the vehicle (note [0039]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the controller of Hayashi et al. to operate the driving unit based on the information related to vibration of the vehicle as taught by Jordan et al. will further improve quality of the operation of vehicle and thus making it more efficient. 

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (6,247,548 B1) in view of Li (US 6,178,367 B1), and further in view of Morrison (US 5,992,553).
Regarding claims 13-16, as set forth above, Hayashi et al. discloses the setting information of the human-powered to operate a driving unit (note figs. 42-44) but fails to disclose the setting information including information related to weight of the rider as recited in the claims.  However, Morrison discloses a similar type of vehicle comprising a driving assembly configured to operate based on information related to weight of the rider (note col. 1, line 55 to col. 2, line 17 and col. 10, lines 57-61).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the controller of Hayashi et al. to operate the driving unit based on the information related to weight of the rider as taught by Morrison will further improve quality of the operation of vehicle and thus making it more efficient. 

Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (6,247,548 B1) in view of Li (US 6,178,367 B1), and further in view of (US 2014/0209400 A1).
Regarding claims 20-23, as set forth above, Hayashi et al. discloses all of the limitations as claimed but fails to disclose a sixth information related to a locking device of the human-powered vehicle as claimed.  However, Yao et al. discloses a similar control system comprising: a controller (30) configured to control an actuator (10) based on an information of a locking device (13) (note [0037] and [0042]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the controller of Hayashi et al. and provide a locking device as taught by Yao et al. will further improve quality of the operation of vehicle and thus making it more efficient. 

Response to Arguments
Applicant’s arguments with respect to claims 1-25 have been considered but are moot because the new ground of rejection does not rely on some reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding Hayashi et al., the applicant argues that Hayashi fails to teach or disclose an electronic controller having a plurality of control modes to drive a driving part that is a brake caliper that applies braking force to a rotary body, as claimed.  The examiner disagrees.  As set forth above, Hayashi et al. discloses a brake system (note the brake system in fig. 2) comprising: a driving part having a brake actuator (note motor 31 and col. 24, line 35 to col. 25, line 7) driven by electric power of a human-powered vehicle; and an electronic controller (101) operatively coupled to the driving part to adjust the braking force applied to the rotary body in accordance with a rotational state of the rotary-body (note motor 31 and col. 24, line 35 to col. 25, line 7), wherein the electronic controller having a plurality of control modes (note the various control modes shown in figs. 43 and 45).  Indeed Hayashi fails to identify the brake actuator to 
The applicant further argues that Hayashi’s various modes 0-12 are the modes of the motor 31 which is not a brake caliper.  The examiner disagrees.  Again, Hayashi discloses a driving part having a brake actuator (note motor 31 and col. 24, line 35 to col. 25, line 7) driven by electric power of a human-powered vehicle; and an electronic controller (101) operatively coupled to the driving part to adjust the braking force applied to the rotary body in accordance with a rotational state of the rotary-body (note motor 31 and col. 24, line 35 to col. 25, line 7), wherein the electronic controller having a plurality of control modes (note the various control modes shown in figs. 43 and 45).  Hayashi fails to identify the brake actuator to be a brake caliper, and relies on Li to modify the brake actuator to be a brake caliper that is operated by electric power (note the brake caliper in figs. 8-9; also note col. 3, lines 41-56) to provide more reliable and efficient braking.  It is thus clear that Hayashi with the teaching of Li discloses an electronic controller having a plurality of control modes to drive a driving part that is a brake caliper that applies braking force to a rotary body.  Therefore, it is clear that the combination of Hayashi and Li discloses all of the limitations as claimed and thus the rejection is proper and valid.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUR RASHID whose telephone number is (571)272-7218.  The examiner can normally be reached on Monday - Friday 9am to 10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT SICONOLFI can be reached on 5712727124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAHBUBUR RASHID/Examiner, Art Unit 3657                                                                                                                                                                                                        

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657